*582Defendant’s suppression motion was properly denied. There is no basis upon which to disturb the court’s credibility determinations, which are supported by the record (see People v Prochilo, 41 NY2d 759, 761). The credible evidence established that the arresting officer properly administered Miranda warnings to defendant shortly after the arrest and prior to any custodial interrogation.
We decline to exercise our interest of justice jurisdiction to dismiss the noninclusory concurrent count (see People v Spence, 290 AD2d 223, 224, Iv denied 97 NY2d 734; People v Kulakov, 278 AD2d 519, Iv denied 96 NY2d 785).
We perceive no basis for a reduction of sentence. Concur— Nardelli, J.P., Saxe, Buckley, Ellerin and Marlow, JJ.